Citation Nr: 0009129	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-19 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1996 and January 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the above-
noted claim. 

The case was previously before the Board in August 1998, when 
it was remanded to schedule the appellant for a hearing 
before a traveling Member of the Board.  In December 1998, a 
video conference hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).  

In March 1999, the Board again remanded the claim for 
additional development.  As discussed below, it is 
unfortunately necessary to again remand the appellant's 
claim.


REMAND

The Board remanded this case in March 1999 for medical 
records and to provide the appellant a VA examination in 
order to obtain the medical information needed to determine 
housebound status or the need for regular aid and attendance.  
The RO requested that the appellant provide information 
necessary to acquire the requested records in April 1999; 
however, she did not respond.  She was also scheduled for VA 
examination in November 1999, but she failed to report.

It is incumbent upon the appellant to submit to a VA 
examination if she is applying for VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  
Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, an original claim for 
any benefit other than compensation shall be denied.  38 
C.F.R. § 3.655(b) (1999).  Examples of "good cause" 
include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  38 C.F.R. § 3.655(a) (1999).

Review of the claims folder reveals no documentation that the 
appellant was informed of her scheduled examination in 
November 1999.  She may not have received notice to report 
for the VA examination.  Additional notification procedures 
must be undertaken.  She should be given another opportunity 
to report for examination. 

There is also no indication that the appellant was advised of 
the possible adverse consequences under 38 C.F.R. § 3.655 of 
not reporting for the scheduled examination.  It would be 
prejudicial to her if the Board were to apply this regulation 
without her having been notified of its applicability.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
RO should notify the appellant that another examination will 
be scheduled for her, and that her claim will be denied if 
she fails, without good cause, to report for the scheduled 
examination.  

The RO should also assure that the VA Medical Center (VAMC) 
which schedules the examination provide written documentation 
in some form to substantiate that the appellant was notified 
of the examination, the date of the notification, and the 
address to which notification was sent.  Such written 
documentation is to be placed in the claims folder.  After 
the development is undertaken on remand and the claim has 
been readjudicated, if the appellant again fails to report 
for a VA examination, citation to the provisions of 38 C.F.R. 
§ 3.655 should be included in the supplemental statement of 
the case.

As the case must be remanded for the foregoing reason, the RO 
should again attempt to obtain the appellant's complete 
treatment records from Ralph E. Sulser, M.D. and from her 
home health care aide/nurse.  The RO should also request that 
the appellant clarify whether or not she applied for and/or 
receives Social Security Administration (SSA) disability 
benefits.  If she responds in the affirmative, the RO should 
make arrangements to obtain these records on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, while the Board sincerely regrets the additional 
delay, this claim is REMANDED for the following:

1.  Request that the appellant provide a 
list of those who have treated her for 
all of her disabilities since 1996, and 
obtain all records of any treatment 
reported by the appellant that are not 
already in the claims file.  The Board is 
particularly interested in treatment 
records from Ralph E. Sulser, M.D. and 
the appellant's home health care 
aide/nurse. 

If requests for any private treatment 
records are not successful, tell the 
appellant so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 CFR 
§ 3.159(c).

2.  Request that the appellant indicate 
whether or not she applied for and/or 
receives SSA disability benefits.  If she 
responds in the affirmative, make the 
necessary arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the appellant. 
Request from SSA copies of all the 
documents or evidentiary material that 
were used in considering the appellant's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other pertinent records 
should be associated with the claims 
folder.

3.  Afford the appellant an appropriate 
VA examination.  The examiner should be 
given a copy of this remand and the 
appellant's entire claims folder.  The 
examiner should be requested to review 
the appellant's medical history prior to 
conducting the examination and state that 
this has been accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The appellant should be advised 
of her responsibility to report for a VA 
examination under 38 C.F.R. § 3.655.

In requesting that the examination be 
scheduled, the RO should assure that the 
VAMC has the appellant's current address 
of record.  The VAMC making arrangement 
for the examination must provide the RO 
sufficient written documentation to 
confirm that notice was sent, the date 
notice was sent, and the address to which 
notice was sent.  Such documentation is 
to be placed in the claims folder.

The purpose of the examination is to 
determine housebound status or the need 
for regular aid and attendance.  Each of 
the appellant's disabilities should be 
evaluated, including, but not limited to, 
diabetes mellitus, rheumatoid arthritis, 
any visual problems, bronchitis and 
hypertension.  The examiner is asked to 
describe the nature of the appellant's 
disabilities and the effect of her 
disabilities on her ability to perform 
daily functions.

For example, is the appellant unable to 
dress or undress herself and keep herself 
ordinarily clean and presentable?  Does 
she require frequent adjustment of any 
special prosthetic or orthopedic 
appliances that cannot be done without 
aid?  Is she unable to feed herself 
through loss of coordination of upper 
extremities or through extreme weakness, 
or unable to attend to the wants of 
nature?  Does she have incapacity, 
physical or mental, that requires care or 
assistance on a regular basis to protect 
her from hazards or dangers incident to 
her daily environment?  Does she have any 
disability that requires that she remain 
in bed?  Is she substantially confined to 
her dwelling and the immediate premises, 
and if so, it is reasonably certain that 
the disability or disabilities and 
resultant confinement will continue 
throughout her lifetime?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Readjudicate the appellant's claim, 
with consideration of any additional 
evidence developed upon remand.  If the 
decision remains adverse to the 
appellant, provide her a supplemental 
statement of the case.  If the appellant 
has failed to report for an examination, 
citation of 38 C.F.R. § 3.655 should be 
included.  Allow an appropriate period of 
time for response.

6.  Then, the claims folder should be 
returned to the Board for further 
appellate consideration, after notifying 
the appellant of the certification and 
transfer of the appeal to the Board and 
of the time limits within which to 
request a change in representation, for 
requesting a personal hearing and for 
submitting additional evidence described 
at 38 C.F.R. § 20.1304.  See 38 C.F.R. 
§ 19.36 (1999).  

The appellant need take no action until she is so informed.  
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


